The motion to dismiss writ is hereby granted upon condition that the town of Hempstead file a stipulation with the court that $87,816.60, mentioned in the order of the State Tax Commission of July 80, 1915, now under consideration, need not be paid to the town of Hempstead in cash, but may be credited to the town on account of State and county taxes to be levied against said town in the tax levy of 1915; such stipulation not to prejudice or have any bearing on the question of interest referred to in the order of the State Tax Commission. In ease such stipulation is not filed then the motion is denied.